Sweeney, C. J.,
dissenting:
I cannot agree with the conclusions reached by my learned associates in the case under consideration.
Our legislature has provided two methods whereby nominees may get on the official ballot, and not otherwise. In one way party candidates are to be nominated pursuant to the primary law as passed in 1909 and amended in 1911. The other method left open to those who do not represent a regular party, or who are not privileged to be designated as party nominees, is by an independent course provided for by the Australian ballot law, approved March 13, 1891. To become entitled to go on the official ballot as a nominee of a party, the nominee must comply with the law as provided by our legislature which provides how party nominees must be selected; and, if a candidate decides to go otherwise than as prescribed by our legislature for party nominees, he must come on the official ballot by the independent route prescribed by the legislature for independent candidates. In the present case the candidates who’desire to go on the official ballot as candidates of the Progressive party have not complied with the law provided by our legisla*51ture, which would authorize them to go on as candidates of a party, and in consequence, having chosen the independent route by securing a sufficient number of signatures to authorize them to get on the ballot by the independent course of action prescribed by our legislature, they are forced to go on as independents as distinguished from regular party nominees. My learned associates and counsel for relator seem to fail to grasp the distinction between a political party and a faction of a political party. In other words, the present candidates, who have secured a sufficient number of signatures required by law, which provides for independent candidates to go on the official ballot, represent but a faction of the Progressive party as distinguished from being the candidates of the Progressive party as a whole.
As illustrative of my position, suppose two or three sets of candidates presented their names to the secretary of state"as the "Progressive party” candidates. The law provides that each party is entitled to one nominee for United States senator, one for congressman, and so on for the respective offices. How could the secretary of state know, if two or more petitions were presented to him simultaneously, claiming to be the Progressive party candidates, which candidates really represent the Progressive party nominees, unless they had complied with the law, submitting themselves to their party as a whole or by those in control as required by law, to say authoritatively that they are entitled to the party appellation? The petitions presented by the candidates who call themselves the Progressive party nominees are signed by a conglomeration of electors of different political faiths, some of whom may be Democrats, Republicans, Socialists, or so-called Progressives. The legislature has prescribed that, before any candidate is entitled to go on the official ballot as the nominee of a party, the party must have polled at least three per cent of the votes of the state. There does not seem to be any question but that the legislature has the authority to designate the percentage which is requisite to entitle a party to become worthy of *52the dignity of the name to authorize it to go on the official ballot as a party. Certainly, if two petitions by two candidates for United States senator or representative in Congress were presented to the secretary of state, they both could not represent the Progressive party in view of the fact that each party is entitled to but one nominee. Unquestionably any number of citizens are entitled to form a new political party, but when they do so, before their nominees can go on the official ballot as the nominees of that party, they must first conform to the existing laws provided by our legislature as to the manner and mode of acquiring a place on the official ballot.
Counsel for relator in their argument, appeared to rely mainly upon the case of Schafer v. Whipple, 25 Colo. 400, 55 Pac. 180, and this case is cited with approval by my associates as sustaining the majority opinion of this court. A careful examination of this case will disclose that it is not in point, and is distinguishable from the case at bar, for the reason that it is founded upon a special statute of Colorado, permitting electors desiring to nominate candidates by petition to select a name and emblem by which their candidates should be designated upon the ticket. This is apparent by the reading of pages 401 and 402 of 25 Colo., 55 Pac. 180, in which the laws are partially set forth', the full laws appearing in Colorado Session Laws 1891, p. 151, and Haws Extra Sess. 1894, p. 62. It is further shown by reference to the citations of this case in 15 Cyc. 335-336, where the text of the work discloses that this decision was founded upon a statute as above stated. By reference to the cases of Whipple v. Kleckner, 25 Colo. 423, 55 Pac. 163, and Phillips v. Smith, 25 Colo. 398, 55 Pac. 177, appearing in the same volume of Colorado reports, it appears that great confusion arose in Colorado over this provision allowing electors in their petitions to designate the party of their candidates, and the court was called upon in these two cases of nominations by petition to determine which faction really represented the political party they had both claimed to represent.
*53In the case at bar, if the petitioner’s contention is correct, and the party name of the candidates can be designated in a nominating petition by electors, it is entirely possible that this court could now be sitting to determine which one of four or five rival factions really represent the " Progressive party, ” and which faction is entitled to have its nominees go upon the ballot at the general election under such party name. A "nominee” is either a " party nominee” selected by his party according to law, or he is an " independent nominee” selected by " electors, ” such as the petitioners represented in the present case, and all nominees fall within one of these classes, and the secretary of state must certify them accordingly. The fact that previous secretaries of state have allowed nominees of new parties to go on the ballot without complying with the law is no valid reason, if they were wrong in doing so in the first case, for justifying a continuance of this error. The fact of the matter is that all of the nominees of the new parties designated in the majority opinion were placed on the ballot prior to the passage of the primary act, which abolished the convention system of nominating, and, further, the point of whether or not they were entitled to go on the ballot as party nominees was never raised or questioned, or presented for consideration either to the attorney-general or this court for an opinion thereon. If the question had been raised, no doubt the writ of prohibition would have been issued against allowing their names to go on the ballot until they had complied with the law in this respect. Because an error originally committed was thereafter followed would not cure the original error if followed indefinitely, unless the law-making power remedied the defect. For more than nineteen years various of our secretaries of state acted as ex officio clerks of the supreme court, but, when the question was presented for the first time recently, the error was remedied, and the secretary of state denied the right so to act.
Various courts have passed upon the point at issue in well-reasoned opinions sustaining the position of the *54attorney-general in his opinion to the secretary of state. (Atkeson v. Lay, 115 Mo. 551, 22 S. W. 481; State v. Rotwitt, 18 Mont. 502, 46 Pac. 873-374; State v. Tooker, 18 Mont. 540, 46 Pac. 531; State v. Reek, 18 Mont. 557, 46 Pac. 438.)
The. Supreme Court of Missouri in the case of Atkeson v. Lay, 115 Mo. 551, 22 S. W. 484, speaking on this point, said: "The law makes no provision for the nomination of candidates by a political party of less strength than the required three per cent, or in any other manner than by a convention of delegates or a primary election, and only candidates- so nominated become the nominees of a political party, and as such entitled to go upon the ballot to be so voted for. Candidates nominated by electors are not the nominees of a political* party, but of the individual electors nominating them, and only as such are entitled to go upon the ballot.”
In the case of State v. Rotwitt, 18 Mont. 509, 510, 46 Pac. 373, 374, the Supreme Court of Montana, reviewing this question, said: "The law contemplates nominations by conventions, by primary meetings held to make nominations, or by petition by a certain number of electors resident within the district or political division in which the officer is to be elected. Conventions or primary meeting nominations, under the law, are made by organized assemblages of electors or delegates representing a political party or principle, and only- candidates so nominated are the nominees of political parties, and only such are entitled to be placed as regular party nominees upon the official ballots. A candidate certified as nominated by electors is not nominated by a political party. He is simply a candidate of those individual electors who have joined in nominating him, and he is only entitled to be placed upon the ballot as such a candidate. * * * The secretary of state, therefore, • cannot certify a candidate so nominated by electors as the candidate of a political party, for clearly he is not such a candidate, and has no place in a group of candidates certified as nominated by a regular political party convention or organization under the name of the party making such nominations. * * *”
*55The Supreme Court of Oregon, in the case of Clinton v. City of Portland, 26 Or. 410, 38 Pac. 407, said: "The electors’ nomination of petitioner, containing, as it does, in our view, the requisite number of names, and having been filed in time, entitles the petitioner to have his name placed upon the official ballot as an independent candidate for the office of senator. * * * To hold that any 150 electors may secure the name of any person they see fit to indorse to be placed upon the ticket of any party would, we think, be opening the door to the perpetration of fraud, would, in fact, be offering an inducement therefor. And neither American politics nor politicians have as yet, even among the most utopian organizations, reached that stage of purity which will warrant or excuse the removing of all legal restraints from them.”
In Pennsylvania it was held: "A faction of a political party is not authorized to nominate by certificates, though polling under a distinctive title over two per centum of the largest entire vote cast in the state at the last preceding election.” (Certificates of Nomination of McKinley-Citizens’ Party, 6 Pa. Dist. R. 109.)
The Supreme Court of Kansas having had this identical question under consideration, as to whether or not the presidential electors of the "Progressive party” should go on the official ballot as "Independents” or "Progressive party” nominees, held late this afternoon, according to an Associated Press telegram, adversely to the contentions of relator and the majority opinion of this court, that the " Progressive party electors must go on the official ballot as 'Independents,’ ” for the reason they had not complied with the law authorizing them to go on the ballot as party nominees.
For the foregoing reasons, I am of the opinion that the secretary of state was right in refusing to allow the candidates of the Progressive party to go on the official ballot otherwise than as independent candidates, because they had not complied with the law, and that, having taken the course prescribed by law for independent candidates, the secretary of state was not only authorized, *56but compelled, to certify their names as "Independent" candidates.
The writ prayed for should be denied.